Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 10, 2018

                                    No. 04-17-00316-CV

                              LAREDO JET CENTER, LLC,
                                      Appellant

                                             v.

                                   CITY OF LAREDO,
                                        Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2016CVF003042D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER
       Appellant’s unopposed motion for extension of time to file the motion for rehearing is
granted. We order the appellant’s motion for rehearing, if any, due by August 31, 2018.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court